Title: To James Madison from Peter Kuhn Jr., 16 July 1805 (Abstract)
From: Kuhn, Peter Jr.
To: Madison, James


          § From Peter Kuhn Jr. 16 July 1805, Genoa. “I have the honor to confirm my respects of the 28th Ulto and on the 30th in the morning arrived in this Town the French Emperor with the Empress and a Numerous suit; his residence here was only of Six days during which some magnificent entertainments and rejoicings were given; he seemed to grant particular attention to whatever might contribute to the future happiness and prosperity of this new acquired Territory, but instead of continuing his residence for some time in Italy, as was expected, he is, in consequence of some expresses receiv’d, return’d to France, and goes direct to the Army in the North. The Arch Treasurer LeBrun remains here, and is particularly charged with the organisation of these new Departments.
          “By the most recent, and best grounded political reports several new changements seem to be imminent in the actual state of Europe such as the Union of Switzerland to France, and that of the Republic of Ragusa to the German Empire; other alterations are likewise talked of, but not with sufficient foundation to be mention’d as yet.
          “A Vessel arrived at Leghorn in three days from Algiers brings the intelligence that the wild Arabs having made a sudden invasion from the mountains have renderd themselves masters of that City after having put to the sword all the Christian Slaves, and pillaged ⟨t⟩;he houses of all the Jews established there; some hundreds of these unfortunate people have been able to escape, but the slaughter has been considerable. The Bey is now in the hands of these Wretches, who have not yet murder’d him to find out first where he has concealed his treasures.
          “In adherence to my instructions I have to acquaint you Sir that no American Vessels have been at this port within these eight months. The last was the Matilda Mathew Strong of Philadelphi⟨a⟩; in the Month of September, and as I do not find by the papers deliver’d me from Mr. Wollaston that he had ever made any report thereof, I think it my duty to inform you as per enclosed particulars. I hope that before many months expire the American flag will make often it’s appearance in this port, the blockade whereof never was but nominal, and by the new political changement can not even be considerd under that predicament. No Vessels of War whatsoever appear in this neighbourhood except the French, and they are constantly manouvering in and out of this port to exercise their Seamen.”
        